Exhibit 10.1

EXECUTION COPY

THIRD AMENDMENT

This Third Amendment (this “Third Amendment”), dated as of May 21, 2008, is
among XM Satellite Radio Inc. (the “Borrower”), XM Satellite Radio Holdings Inc.
(“Holdings”), the undersigned lenders party to the Credit Agreement referred to
below (the “Lenders”) and the Administrative Agent party to the Credit Agreement
referred to below.

Reference is made to that certain Credit Agreement, dated as of May 5, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”),
Credit Suisse Securities (USA) LLC, as Syndication Agent, Citicorp North America
Inc., as Documentation Agent, and J.P. Morgan Securities Inc. and UBS Securities
LLC, as Joint Bookrunners and Joint Lead Arrangers. Capitalized terms used but
not defined herein have the meanings given such terms in the Credit Agreement.

The Borrower and Holdings have notified the Administrative Agent that MLB has
requested that the Borrower provide to MLB and its agent party to the MLB
Contract up to $120.0 million of credit enhancement in connection with the
Borrower’s payment obligations under the MLB Contract to replace the credit
enhancement that is currently in place. The Borrower and Holdings have requested
that the Administrative Agent and the Lenders, in connection with the foregoing,
agree to amend the Credit Agreement to make the changes set forth herein.

Accordingly, the Lenders and the Administrative Agent hereby agree to amend the
Credit Agreement as set forth herein:

1. Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:

“MLB Letter of Credit” means each letter of credit (a) that is issued in
connection with the MLB Contract for the benefit of MLB and/or the other
MLB-related counterparties to the MLB Contract and (b) that has a stated
maturity date no later than the date that is 135 days after the Third Amendment
Effective Date.

“MLB Letter of Credit Cash Collateral” means cash of the Borrower that is
deposited with the issuer of an MLB Letter of Credit while such MLB Letter of
Credit is outstanding to secure the reimbursement obligations of the Borrower
under such MLB Letter of Credit in an aggregate amount for all such MLB Letters
of Credit not to exceed $126,000,000 (plus any interest thereon accrued with
respect to such amount over a period not to exceed three months) at any time.

“Third Amendment” means that certain Third Amendment dated as of May 21, 2008
among Holdings, the Borrower, the Administrative Agent and the Lenders listed on
the signature pages thereto.

“Third Amendment Effective Date” has the meaning assigned to such term in
Section 5 of the Third Amendment.



--------------------------------------------------------------------------------

2. Section 1.01 of the Credit Agreement is hereby amended by replacing clause
(z) of the definition of “Permitted Liens” with the following:

“(z) Liens (i) either (x) on cash in an amount not to exceed $120,000,000 (plus
any interest thereon accrued with respect to such amount over a period not to
exceed three months) at any time that is deposited into an escrow account to
serve as credit enhancement for the Borrower’s obligations under the MLB
Contract or (y) in respect of the MLB Letter of Credit Cash Collateral and
(ii) on the MLB Intellectual Property, in each case, incurred in connection with
the MLB Contract while such agreement is in effect.”

3. Section 6.01(b) of the Credit Agreement is hereby amended by deleting the
“and” at the end of clause (xiii) thereof, adding an “and” at the end of clause
(xiv) thereof, and adding a new clause (xv) at the end thereof as follows:

“(xv) the incurrence by the Borrower of one or more MLB Letters of Credit in an
aggregate face amount not to exceed $120,000,000 at any time for all such MLB
Letters of Credit.”

4. Section 6.09 of the Credit Agreement is hereby amended and restated in its
entirety as set forth below:

“The Borrower shall not permit its unrestricted cash and Cash Equivalents and
Available Commitments of all Lenders at any time to be less than (a) solely
during the period beginning on the Third Amendment Effective Date and ending on
the date that is 90 days thereafter, $50,000,000 in the aggregate, and (b) at
all other times, $75,000,000 in the aggregate.”

5. The amendments included in this Third Amendment shall be effective when the
Administrative Agent shall have received a counterpart signature page of this
Third Amendment duly executed by each of the Loan Parties and each of the
Required Lenders (the date on which such condition is satisfied, the “Third
Amendment Effective Date”).

6. The Borrower hereby agrees to pay a fee (the “Amendment Fee”) to the Lenders
executing this Third Amendment on or prior to 1:30 PM New York time on May 21,
2008 in an aggregate amount equal to 0.125% of such Lenders’ outstanding
Commitments as of the Third Amendment Effective Date, which Amendment Fee shall
be received by the Administrative Agent no later than 4:30 PM New York time on
May 21, 2008 for distribution to such Lenders.

7. Each Guarantor is referred to herein as a “Loan Support Party” and
collectively as the “Loan Support Parties”, and the Loan Documents to which they
are a party are collectively referred to herein as the “Loan Support Documents”.
Each Loan Support Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Third Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this Third Amendment.
Each Loan Support Party hereby confirms that each Loan Support Document to which
it is a party or otherwise bound and all Collateral encumbered thereby will
continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Loan Support Documents the payment and
performance of all “Obligations” under each of the Loan Support Documents to
which it is a party (in each case as such terms are defined in the applicable
Loan Support Document). Each Loan Support Party acknowledges and agrees that
each of the Loan Support Documents to which it is a party or otherwise bound
shall continue in

 

2



--------------------------------------------------------------------------------

full force and effect and that all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Third Amendment. Each Loan Support Party acknowledges and
agrees that (i) notwithstanding the conditions to effectiveness set forth in
this Third Amendment, such Loan Support Party is not required by the terms of
the Credit Agreement or any other Loan Support Document to consent to the
amendments to the Credit Agreement effected pursuant to this Third Amendment and
(ii) nothing in the Credit Agreement, this Third Amendment or any other Loan
Support Document shall be deemed to require the consent of such Loan Support
Party to any future amendments to the Credit Agreement.

Except as expressly set forth herein, this Third Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle any Loan Party to a
further consent to, or any waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document in similar or different
circumstances.

On and after the Third Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by and in accordance with this Third Amendment.

THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

This Third Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their respective officers as of the day and year first above
written.

 

XM SATELLITE RADIO INC. By:  

/s/ Joseph J. Euteneuer

Name:   Joseph J. Euteneuer Title:   Executive Vice President and Chief
Financial Officer XM SATELLITE RADIO HOLDINGS INC. By:  

/s/ Joseph J. Euteneuer

Name:   Joseph J. Euteneuer Title:   Executive Vice President and Chief
Financial Officer XM EQUIPMENT LEASING LLC By:  

/s/ Joseph J. Euteneuer

Name:   Title:   XM RADIO INC. By:  

/s/ Joseph J. Euteneuer

Name:   Title:  

 

[XM - Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JP MORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender By:  

/s/ Peter B. Thauer

Name:   Peter B. Thauer Title:   Executive Director

 

[XM - Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as a Lender

By:  

/s/ Karim Blasetti

Name:   Karim Blasetti Title:   Vice President By:  

/s/ Lawrence Lapeyre

Name:   Lawrence Lapeyre Title:   Associate

 

[XM - Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,

as a Lender

By:  

/s/ CP Mahon

Name:   CP Mahon Title:   Vice President

 

[XM - Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ David B. Julie

Name:   David B. Julie Title:   Associate Director By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director

 

[XM - Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BEAR STEARNS CORPORATE LENDING INC.,

as a Lender

By:  

 

Name:   Title:  

 

[XM - Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, INC., as a Lender By:  

/s/ Katy Brooks

Name:   Katy Brooks Title:   Vice President

 

[XM - Signature Page to Third Amendment to Credit Agreement]